United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-910
Issued: December 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2007 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ October 30, 2006 and January 30, 2007 decisions denying
compensation for wage loss. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she was
entitled to additional compensation for wage loss for intermittent periods between May 5 and
June 9, 2006 causally related to her federal employment.
FACTUAL HISTORY
On March 20, 2006 appellant, a 54-year-old automation clerk, injured her left knee, jaw
and right wrist when she tripped and fell to the ground. She filed a claim for benefits on March 21,
2006, which the Office accepted for jaw sprain/strain, left knee sprain/strain and right wrist
sprain/strain.

Appellant submitted CA-7 forms requesting compensation for wage loss for the following
periods: May 5 to 12, May 15 to 26 and May 27 to June 9, 2006. She also submitted three
CA-7a forms in which she requested a total of 142.16 hours of compensation for the period
requested.
By letter dated July 6, 2006, the Office asked appellant to submit medical evidence
establishing disability for the periods claimed.
By decision dated October 30, 2006, the Office affirmed in part and denied in part
appellant’s claim for compensation based on wage loss. The Office accepted appellant’s claims
for wage loss for the following periods: 5 hours for a doctor’s appointment on May 11, 2006;
8 hours for total disability on May 12, 2006;1 48 hours from May 15 to 22, 2006, the period for
which her treating physician placed her on total disability; 4 hours for undergoing a magnetic
resonance imaging scan on May 23, 2006; 4 hours for a doctor’s appointment on May 25, 2006;
and physical therapy appointments on June 6 and 8, 2006, for a total of 77 hours. The Office
denied compensation for additional periods. It stated:
“Although you claimed eight hours of leave without pay on some dates, no more
than four hours of compensation should be allowed for routine medical
appointments. Longer periods of time may be allowed when required by the nature
of the medical procedure and/or the need to travel a substantial distance to obtain
the medical care.”
The Office found that appellant failed to submit medical evidence to support that she was
out on disability or attending a medical examination during all other periods appellant claimed.
By letter dated November 11, 2006, appellant requested reconsideration. She resubmitted
the documents pertaining to medical appointments that she had submitted prior to the Office’s
October 30, 2006 decision. In addition, appellant stated that she filed a grievance and Equal
Employment Opportunity (EEO) grievance against her supervisor for sending her home on
May 14, 15, 24 and 25, 2006.
By decision dated January 30, 2007, the Office denied modification of the October 30,
2006 decision. The Office stated that appellant had failed to submit medical evidence
establishing a longer period for appointments than that for which she had already received
compensation.2 The Office found that appellant also failed to substantiate that the employing
establishment failed to provide her with light duty on May 14, 15, 24 and 25, 2006. The Office

1

The Office stated that it was crediting her for eight hours of disability based on a Form CA-17 dated
May 12, 2006. However, no such document is contained in the instant record. Appellant did submit a Form CA-2a
claim for a recurrence of disability, dated May 15, 2006, which indicated that she sustained a recurrence of her
work-related condition on May 11, 2006. However, regardless of the exact documentation upon which disability
was based, any error is harmless as the Office credited appellant with the eight hours she requested for
May 12, 2006.
2

The Office listed the dates for which she had been denied compensation. In some cases, the Office stated dates
for which she was awarded compensation, but had the hours she requested from eight to four.

2

noted the fact that she filed a grievance or EEO claim but did not establish that the employing
establishment failed to provide her with light duty on these dates.3
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing that the essential elements of his or her claim by the weight of the
evidence.5 Under the Act, the term disability is defined as an inability, due to an employment
injury, to earn the wages the employee was receiving at the time of injury, i.e., an impairment
resulting in loss of wage-earning capacity.6 For each period of disability claimed, the employee
has the burden of establishing that he or she was disabled for work as a result of the accepted
employment injury.7 Whether a particular injury causes an employee to become disabled for
work and the duration of that disability are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.8 The fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.9 The Board will not require the Office to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed. To do so would essentially allow an employee to self-certify
his or her disability and entitlement to compensation.10
ANALYSIS
In support of her claim, appellant submitted CA-7 forms for the period May 5 to
June 9, 2006. The Office awarded her wage-loss compensation for 77 hours claimed during this
period in its October 30, 2006 decision. However, the Office denied compensation for any
additional periods. It denied four hours of compensation on several days for which she had
claimed eight hours of leave without pay, noting that she was entitled to no more than four hours of
compensation for routine medical appointments. It is noted that, while the Office’s procedural
manual provides that no more than four hours of compensation should be allowed for routine
medical appointments, longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.
Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
3

The Office noted that appellant claimed compensation and provided documentation for dates on which she
missed work which were not within the claimed period, May 5 to June 9, 2006.
4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Gary L. Watling, 52 ECAB 278 (2001).

9

Manual Garcia, 37 ECAB 767 (1986).

10

Amelia S. Jefferson, 57 ECAB ____ (issued October 26, 2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

(June 1999). In this case, the Office determined that, while longer periods of time were allowed
when required by the nature of the medical procedure and/or the need to travel a substantial
distance to obtain the medical care, appellant had failed to provide sufficient medical evidence to
support that she was out on disability or attending a medical examination during the other periods
appellant claimed. The Board affirms the Office’s October 30, 2006 decision, as appellant failed to
provide medical evidence establishing that she sustained disability causing wage loss above and
beyond the periods awarded by the Office.
Following the October 30, 2006 decision, appellant requested reconsideration. Appellant
resubmitted the documents pertaining to medical appointments that she provided prior to the
Office’s October 30, 2006 decision and claimed that she was sent home by her supervisor on
May 14, 15, 24 and 25, 2006. In support of her claim, she stated that as a consequence of being
sent home she filed a grievance and EEO claim against her supervisor.
By decision dated January 30, 2007, the Office denied modification of the October 30,
2006 decision. The Office stated that appellant had failed to submit medical evidence
establishing a longer period for appointments than that for which she had already received
compensation. In addition, the Office correctly noted that appellant failed to provide
corroborating evidence that the employing establishment failed to provide her with light duty on
May 14, 15, 24 and 25, 2006. The Office noted the fact that she filed a grievance or EEO claim
did not establish that the employing establishment failed to provide her with light duty on these
dates. The Board affirms the January 30, 2007 decision, as the Office properly denied appellant
additional compensation for wage loss.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
Consequently, appellant has not met her burden of proof to establish that she sustained any
additional employment-related disability from May 5 to June 9, 2006. The Board will affirm the
Office’s October 30, 2006 and January 30, 2007 decisions.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
was entitled to additional compensation for wage loss for intermittent periods from May 5 to
June 9, 2006 causally related to her federal employment.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2007 and October 30, 2006
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: December 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

